Exhibit 10.5


IRIDIUM COMMUNICATIONS, INC.
EXECUTIVE EMPLOYMENT AGREEMENT
For
SUZI MCBRIDE
This Executive Employment Agreement (this “Agreement”), is made and entered into
as of February 11, 2019 (the “Effective Date”), by and between Suzi McBride
(“Executive”) and Iridium Communications, Inc., a Delaware corporation (the
“Company”).
1.Employment by the Company.
1.1    Position. Executive shall serve as the Company’s Chief Operations Officer
(“COO”), reporting to the Company’s Chief Executive Officer. During the term of
Executive’s employment with the Company, Executive will devote Executive’s best
efforts and substantially all of Executive’s business time and attention to the
business of the Company, except for as permitted in Section 7.1 below and except
for approved vacation periods and reasonable periods of illness or other
incapacities permitted by the Company’s general employment policies. Executive’s
anticipated start date will be February 11, 2019 (the “Start Date”).
1.2    Duties and Location. Executive shall perform such duties as are
customarily associated with the position of Chief Operating Officer and such
other duties as are assigned to Executive by the Company. Executive’s primary
office location shall be the Company’s office in Tempe, Arizona. Subject to the
terms of this Agreement, the Company reserves the right to (i) reasonably
require Executive to perform Executive’s duties at places other than Executive’s
primary office location from time to time and to require reasonable business
travel, and (ii) modify Executive’s duties as it deems necessary and appropriate
in light of the Company’s needs and interests from time to time, provided that
such modifications are consistent with a COO role.
1.3    Policies and Procedures. The employment relationship between the parties
shall be governed by the general employment policies and practices of the
Company, except that when the terms of this Agreement differ from or are in
conflict with the Company’s general employment policies or practices, this
Agreement shall control.


1.4    Vacation.    Executive shall accrue four (4) weeks paid vacation per
year. Executive shall also be entitled to all paid holidays and personal days
given by the Company to its senior executives.




1.

--------------------------------------------------------------------------------




2.    Compensation.
2.1    Base Salary. For services to be rendered hereunder, Executive shall
receive an initial base salary at the rate of $410,000 per year (the “Base
Salary”), less standard payroll deductions and withholdings and payable in
accordance with the Company’s regular payroll schedule.
2.2    Annual Bonus. Executive will be eligible for an annual discretionary
bonus (the “Annual Bonus”) of sixty percent (60%) of Executive’s then current
Base Salary (the “Target Bonus Amount”). Whether Executive receives an Annual
Bonus for any given year, and the amount of any such Annual Bonus, will be
determined in the good faith discretion of the Board (or the Compensation
Committee thereof), based upon the Company’s and Executive’s achievement of
objectives and milestones to be determined on an annual basis by the Board (or
Compensation Committee thereof). No Annual Bonus is guaranteed and, in addition
to the other conditions for earning such compensation, Executive must remain an
Executive in good standing of the Company on the scheduled Annual Bonus payment
date in order to be eligible for any Annual Bonus.
2.3    Retention Bonus. The Company shall pay Executive a retention bonus in an
amount equal to $50,000 on February 15, 2019 and on each of the first and second
anniversaries thereof, subject to her continued employment with the Company on
each applicable payment date.
3.    Standard Company Benefits. Executive shall, in accordance with Company
policy and the terms and conditions of the applicable Company benefit plan
documents, be eligible to participate in the benefit and fringe benefit programs
provided by the Company to its Executives from time to time. Any such benefits
shall be subject to the terms and conditions of the governing benefit plans and
policies and may be changed by the Company in its discretion.
4.    Expenses. The Company will reimburse Executive for reasonable travel,
entertainment or other expenses incurred by Executive in furtherance or in
connection with the performance of Executive’s duties hereunder, in accordance
with the Company’s expense reimbursement policy as in effect from time to time.
5.    Equity.
5.1    Options. The Company will recommend to its Compensation Committee of the
Board that Executive be granted a one-time option to purchase shares of the
Company’s Common Stock (“Option”) under the Amended and Restated 2015 Equity
Incentive Plan (the “Plan”) valued at $800,000 on the date of grant, calculated
pursuant to the Company’s normal valuation method for option grants. Grant of
the Option is subject to the approval of the Compensation Committee. If granted,
the Option shall vest over four years of continuous service to the Company, with
twenty-five percent (25%) of the shares subject to the Option grant becoming
vested on the first year anniversary of the vesting commencement date, and the
remaining shares becoming vested in equal quarterly installments over the
following thirty-six (36) months of continuous service. The exercise price of
the Option, as well as all other matters related to the Option, will be governed
by and subject to the terms and conditions set forth in the Plan, and the stock
option agreement Executive will be required to execute.


2.

--------------------------------------------------------------------------------




5.2    RSUs. The Company will recommend to its Compensation Committee of the
Board that Executive be granted restricted stock units (“RSUs”) of the Company’s
Common Stock under the Plan valued at $300,000 on the date of grant, calculated
pursuant to the Company’s normal valuation method for RSU grants. Grant of the
RSUs is subject to the approval of the Compensation Committee. If granted, the
RSUs shall vest over four years of continuous service to the Company, with
twenty-five percent (25%) of the shares subject to the RSU grant becoming vested
on the first year anniversary of the vesting commencement date, and the
remaining shares becoming vested in equal quarterly installments over the
following thirty-six (36) months of continuous service. All matters related to
the RSUs, will be governed by and subject to the terms and conditions set forth
in the Plan, and the RSU agreement Executive will be required to execute.
5.3    Performance RSUs. The Company will recommend to its Compensation
Committee of the Board that Executive be granted performance-based restricted
stock units (“PRSUs”) of the Company under the Performance Share Plan under the
Plan valued at $300,000 on the date of grant, calculated pursuant to the
Company’s normal valuation method for PRSU grants. Grant of the PRSUs is subject
to the approval of the Compensation Committee. If granted, the PRSUs shall vest,
subject to the attainment of performance targets, over three years of continuous
service to the Company, with fifty percent (50%) of the shares actually earned
under the PRSU grant becoming vested on the second anniversary of the vesting
commencement date, and the remaining shares becoming vested after one additional
year of continuous service. All matters related to the PRSUs, including the
performance targets, will be governed by and subject to the terms and conditions
set forth in the Performance Share Plan and the Plan, and the PRSU agreement
Executive will be required to execute.
6.    Proprietary Information Obligations.
6.1    Proprietary Information Agreement. As a condition of employment,
Executive shall execute and abide by the Company’s standard form of Proprietary
Information and Invention Assignment Agreement (the “Proprietary Agreement”).
6.2    Third-Party Agreements and Information. Executive represents and warrants
that Executive’s employment by the Company does not conflict with any prior
employment or consulting agreement or other agreement with any third party, and
that Executive will perform Executive’s duties to the Company without violating
any such agreement. Executive represents and warrants that Executive does not
possess confidential information arising out of prior employment, consulting, or
other third party relationships, that would be used in connection with
Executive’s employment by the Company, except as expressly authorized by that
third party. During Executive’s employment by the Company, Executive will use in
the performance of Executive’s duties only information that is generally known
and used by persons with training and experience comparable to Executive’s own,
common knowledge in the industry, otherwise legally in the public domain, or
obtained or developed by the Company or by Executive in the course of
Executive’s work for the Company.
7.    Outside Activities and Non-Competition.


3.

--------------------------------------------------------------------------------




7.1    Outside Activities. Throughout Executive’s employment with the Company,
Executive may engage in civic and not-for-profit activities so long as such
activities do not interfere with the performance of Executive’s duties hereunder
or present a conflict of interest with the Company or its affiliates. Subject to
the restrictions set forth herein, and only with prior written disclosure to and
consent of the Board, Executive may engage in other types of business or public
activities. The Board may rescind such consent, if the Board determines, in its
sole discretion, that such activities compromise or threaten to compromise the
Company’s or its affiliates’ business interests or conflict with Executive’s
duties to the Company or its affiliates.
7.2    Non-Competition. During Executive’s employment by the Company and for a
one-year period following the termination of employment, Executive will not,
without the express written consent of the Board, directly or indirectly serve,
in a similar capacity as Executive’s role with the Company at any time during
the immediately preceeding two year period (or upon termination of Executive’s
employment, during the two year period immediately preceeding the termination
date), or using confidential or proprietary information obtained in Executive’s
role with Company, as an officer, director, stockholder, executive, partner,
proprietor, investor, joint venturer, associate, representative, employee, or
consultant of any person or entity engaged in, or planning or preparing to
engage in, business activity competitive with any line of business engaged in
(or planned to be engaged in) by the Company or its affiliates (the restraint
set forth in this paragraph is limited to the territory Executive supervised or
to which Executive was assigned within the past two years); provided, however,
that Executive may purchase or otherwise acquire up to (but not more than) one
percent (1%) of any class of securities of any enterprise (without participating
in the activities of such enterprise) if such securities are listed on any
national or regional securities exchange. In addition, Executive will be subject
to certain restrictions (including restrictions continuing after Executive’s
employment ends) under the terms of the Proprietary Agreement.
8.    Termination of Employment; Severance and Change in Control Benefits.
8.1    At-Will Employment. Executive’s employment relationship is at-will.
Either Executive or the Company may terminate the employment relationship at any
time, with or without Cause (as defined below) or advance notice.
8.2    Termination Without Cause or Resignation for Good Reason Unrelated to
Change in Control. In the event Executive’s employment with the Company is
terminated by the Company without Cause (and other than as a result of
Executive’s death or disability) or Executive resigns for Good Reason, in either
case, at any time except during the Change in Control Period (as defined below),
then provided such termination constitutes a “separation from service” (as
defined under Treasury Regulation Section 1.409A-1(h), without regard to any
alternative definition thereunder, a “Separation from Service”), and provided
that Executive satisfies the Release Requirement in Section 9 below, and remains
in compliance with the terms of this Agreement, the Company shall provide
Executive with the following “Severance Benefits”:
8.2.1    Severance Payments. Severance pay in the form of continuation of
Executive’s final Base Salary for a period of twelve (12) months following
termination, subject to required payroll deductions and tax withholdings (the
“Severance Payments”). Subject to Section 10 below, the Severance Payments shall
be made on the Company’s regular payroll schedule in


4.

--------------------------------------------------------------------------------




effect following Executive’s termination date; provided, however that any such
payments that are otherwise scheduled to be made prior to the Release Effective
Date (as defined below) shall instead accrue and be made on the first regular
payroll date following the Release Effective Date. For such purposes,
Executive’s final Base Salary will be calculated prior to giving effect to any
reduction in Base Salary that would give rise to Executive’s right to resign for
Good Reason.
8.2.2    Health Care Continuation Coverage Payments.
(i)    COBRA Premiums. If Executive timely elects continued coverage under
COBRA, the Company will pay Executive’s COBRA premiums to continue Executive’s
coverage (including coverage for Executive’s eligible dependents, if applicable)
(“COBRA Premiums”) through the period starting on the termination date and
ending twelve (12) months after the termination date (the “COBRA Premium
Period”); provided, however, that the Company’s provision of such COBRA Premium
benefits will immediately cease if during the COBRA Premium Period Executive
becomes eligible for group health insurance coverage through a new employer or
Executive ceases to be eligible for COBRA continuation coverage for any reason,
including plan termination. In the event Executive becomes covered under another
employer’s group health plan or otherwise ceases to be eligible for COBRA during
the COBRA Premium Period, Executive must immediately notify the Company of such
event.
(ii)    Special Cash Payments in Lieu of COBRA Premiums. Notwithstanding the
foregoing, if the Company determines, in its sole discretion, that it cannot pay
the COBRA Premiums without potentially incurring financial costs or penalties
under applicable law (including, without limitation, Section 2716 of the Public
Health Service Act), regardless of whether Executive or Executive’s dependents
elect or are eligible for COBRA coverage, the Company instead shall pay to
Executive, on the first day of each calendar month following the termination
date, a fully taxable cash payment equal to the applicable COBRA premiums for
that month (including the amount of COBRA premiums for Executive’s eligible
dependents), subject to applicable tax withholdings (such amount, the “Special
Cash Payment”), for the remainder of the COBRA Premium Period. Executive may,
but is not obligated to, use such Special Cash Payments toward the cost of COBRA
premiums or toward premium costs under an individual health plan.
8.2.3    Target Bonus Amount. Executive shall also receive an amount equal to
the Target Bonus Amount for the year of Separation, pro-rated based on the date
of termination, payable in equal installments on the Company’s regular payroll
schedule in effect following Executive’s termination date; provided, however
that any such payments that are otherwise scheduled to be made prior to the
Release Effective Date shall instead accrue and be made on the first regular
payroll date following the Release Effective Date. For purposes of calculating
the Target Bonus Amount, Executive’s final Base Salary will be calculated prior
to giving effect to any reduction in Base Salary that would give rise to
Executive’s right to resign for Good Reason.
8.3    Termination Without Cause or Resignation for Good Reason During Change in
Control Period. In the event Executive’s employment with the Company is
terminated by the Company without Cause (and other than as a result of
Executive’s death or disability) at any time during the Change in Control
Period, or Executive resigns for Good Reason at any time during


5.

--------------------------------------------------------------------------------




the Change in Control Period, in lieu of (and not additional to) the Severance
Benefits described in Section 8.2, and provided that Executive satisfies the
Release Requirement in Section 9 below and remains in compliance with the terms
of this Agreement, the Company shall instead provide Executive with the
following “CIC Severance Benefits”. For the avoidance of doubt: (i) in no event
will Executive be entitled to severance benefits under Section 8.2 and this
Section 8.3, and (ii) if the Company has commenced providing Severance Benefits
to Executive under Section 8.2 prior to the date that Executive becomes eligible
to receive CIC Severance Benefits under this Section 8.3, the Severance Benefits
previously provided to Executive under Section 8.2 of this Agreement shall
reduce the CIC Severance Benefits provided under this Section 8.3:
8.3.1    CIC Severance Payment. Severance pay in the form of a lump sum payment
in an amount equal to twelve (12) months of Executive’s final Base Salary,
payable within sixty (60) days following the termination date and subject to
required payroll deductions and tax withholdings. For such purposes, Executive’s
final Base Salary will be calculated prior to giving effect to any reduction in
Base Salary that would give rise to Executive’s right to resign for Good Reason.
8.3.2    CIC Health Care Continuation Coverage Payments.
(i)    COBRA Premiums. If Executive timely elects continued coverage under
COBRA, the Company will pay Executive’s COBRA premiums to continue Executive’s
coverage (including coverage for Executive’s eligible dependents, if applicable)
(“CIC COBRA Premiums”) through the period starting on the termination date and
ending twelve (12) months after the termination date (the “CIC COBRA Premium
Period”); provided, however, that the Company’s provision of such CIC COBRA
Premium benefits will immediately cease if during the CIC COBRA Premium Period
Executive becomes eligible for group health insurance coverage through a new
employer or Executive ceases to be eligible for COBRA continuation coverage for
any reason, including plan termination. In the event Executive becomes covered
under another employer’s group health plan or otherwise ceases to be eligible
for COBRA during the CIC COBRA Premium Period, Executive must immediately notify
the Company of such event.
(ii)    Special Cash Payments in Lieu of CIC COBRA Premiums. Notwithstanding the
foregoing, if the Company determines, in its sole discretion, that it cannot pay
the CIC COBRA Premiums without potentially incurring financial costs or
penalties under applicable law (including, without limitation, Section 2716 of
the Public Health Service Act), regardless of whether Executive or Executive’s
dependents elect or are eligible for COBRA coverage, the Company instead shall
pay to Executive, on the first day of each calendar month following the
termination date, a fully taxable cash payment equal to the applicable COBRA
premiums for that month (including the amount of COBRA premiums for Executive’s
eligible dependents), subject to applicable tax withholdings (such amount, the
“Special CIC Cash Payment”), for the remainder of the CIC COBRA Premium Period.
Executive may, but is not obligated to, use such Special CIC Cash Payments
toward the cost of COBRA premiums.
8.3.3    CIC Target Bonus Amount. Executive shall also receive an amount equal
to the Target Bonus Amount for the year of Separation, payable in a lump sum
within sixty


6.

--------------------------------------------------------------------------------




(60) days following the termination date and subject to required payroll
deductions and tax withholdings. For purposes of calculating the Target Bonus
Amount, Executive’s final Base Salary will be calculated prior to giving effect
to any reduction in Base Salary that would give rise to Executive’s right to
resign for Good Reason.
8.3.4    CIC Equity Acceleration. Notwithstanding anything to the contrary set
forth in the Plan, any other equity incentive plans or any award agreement,
effective as of Executive’s employment termination date, the vesting and
exercisability of all unvested time-based vesting equity awards then held by
Executive shall accelerate such that all shares become immediately vested and
exercisable, if applicable, by Executive upon such termination and shall remain
exercisable, if applicable, following Executive’s termination as set forth in
the applicable equity award documents. With respect to any performance-based
vesting equity award, such award shall continue to be governed in all respects
by the terms of the applicable equity award documents.
8.4    Termination for Cause; Resignation Without Good Reason; Death or
Disability. Executive will not be eligible for, or entitled to any severance
benefits, including (without limitation) the Severance Benefits and CIC
Severance Benefits listed in Sections 8.2 and 8.3 above, if the Company
terminates Executive’s employment for Cause, Executive resigns Executive’s
employment without Good Reason, or Executive’s employment terminates due to
Executive’s death or disability.
9.    Conditions to Receipt of Severance Benefits and CIC Severance Benefits. To
be eligible for any of the Severance Benefits or CIC Severance Benefits pursuant
to Sections 8.2 and 8.3 above, Executive must satisfy the following release
requirement (the “Release Requirement”): return to the Company a signed and
dated general release of all known and unknown claims in a termination agreement
acceptable to the Company (the “Release”) within the applicable deadline set
forth therein, but in no event later than forty-five (45) calendar days
following Executive’s termination date, and permit the Release to become
effective and irrevocable in accordance with its terms (such effective date of
the Release, the “Release Effective Date”). No Severance Benefits or CIC
Severance Benefits will be paid hereunder prior to the Release Effective Date.
Accordingly, if Executive breaches the preceding sentence and/or refuses to sign
and deliver to the Company an executed Release or signs and delivers to the
Company the Release but exercises Executive’s right, if any, under applicable
law to revoke the Release (or any portion thereof), then Executive will not be
entitled to any severance, payment or benefit under this Agreement.
10.    Section 409A. It is intended that all of the severance benefits and other
payments payable under this Agreement satisfy, to the greatest extent possible,
the exemptions from the application of Code Section 409A provided under Treasury
Regulations 1.409A‑1(b)(4), 1.409A‑1(b)(5) and 1.409A‑1(b)(9), and this
Agreement will be construed to the greatest extent possible as consistent with
those provisions, and to the extent not so exempt, this Agreement (and any
definitions hereunder) will be construed in a manner that complies with Section
409A. For purposes of Code Section 409A (including, without limitation, for
purposes of Treasury Regulation Section 1.409A‑2(b)(2)(iii)), Executive’s right
to receive any installment payments under this Agreement (whether severance
payments, reimbursements or otherwise) shall be treated as a right to receive a
series of separate payments and, accordingly, each installment payment hereunder
shall


7.

--------------------------------------------------------------------------------




at all times be considered a separate and distinct payment. Notwithstanding any
provision to the contrary in this Agreement, if Executive is deemed by the
Company at the time of Executive’s Separation from Service to be a “specified
employee” for purposes of Code Section 409A(a)(2)(B)(i), and if any of the
payments upon Separation from Service set forth herein and/or under any other
agreement with the Company are deemed to be “deferred compensation”, then to the
extent delayed commencement of any portion of such payments is required in order
to avoid a prohibited distribution under Code Section 409A(a)(2)(B)(i) and the
related adverse taxation under Section 409A, such payments shall not be provided
to Executive prior to the earliest of (i) the expiration of the six-month and
one day period measured from the date of Executive’s Separation from Service
with the Company, (ii) the date of Executive’s death or (iii) such earlier date
as permitted under Section 409A without the imposition of adverse taxation. Upon
the first business day following the expiration of such applicable Code Section
409A(a)(2)(B)(i) period, all payments deferred pursuant to this Paragraph shall
be paid in a lump sum to Executive, and any remaining payments due shall be paid
as otherwise provided herein or in the applicable agreement. No interest shall
be due on any amounts so deferred. If the Company determines that any severance
benefits provided under this Agreement constitutes “deferred compensation” under
Section 409A, for purposes of determining the schedule for payment of the
severance benefits, the effective date of the Release will not be deemed to have
occurred any earlier than the sixtieth (60th) date following the Separation From
Service, regardless of when the Release actually becomes effective. In addition
to the above, to the extent required to comply with Section 409A and the
applicable regulations and guidance issued thereunder, if the applicable
deadline for Executive to execute (and not revoke) the applicable Release spans
two calendar years, payment of the applicable severance benefits shall not
commence until the beginning of the second calendar year. To the extent required
to avoid accelerated taxation and/or tax penalties under Code Section 409A,
amounts reimbursable to Executive under this Agreement shall be paid to
Executive on or before the last day of the year following the year in which the
expense was incurred and the amount of expenses eligible for reimbursement (and
in-kind benefits provided to Executive) during any one year may not effect
amounts reimbursable or provided in any subsequent year. The Company makes no
representation that any or all of the payments described in this Agreement will
be exempt from or comply with Code Section 409A and makes no undertaking to
preclude Code Section 409A from applying to any such payment.
11.    Section 280G; Limitations on Payment.
11.1    If any payment or benefit Executive will or may receive from the Company
or otherwise (a “280G Payment”) would (i) constitute a “parachute payment”
within the meaning of Section 280G of the Code, and (ii) but for this sentence,
be subject to the excise tax imposed by Section 4999 of the Code (the “Excise
Tax”), then any such 280G Payment provided pursuant to this Agreement (a
“Payment”) shall be equal to the Reduced Amount. The “Reduced Amount” shall be
either (x) the largest portion of the Payment that would result in no portion of
the Payment (after reduction) being subject to the Excise Tax or (y) the largest
portion, up to and including the total, of the Payment, whichever amount (i.e.,
the amount determined by clause (x) or by clause (y)), after taking into account
all applicable federal, state and local employment taxes, income taxes, and the
Excise Tax (all computed at the highest applicable marginal rate), results in
Executive’s receipt, on an after-tax basis, of the greater economic benefit
notwithstanding that all or some portion of the Payment may be subject to the
Excise Tax. If a reduction in a Payment is required pursuant


8.

--------------------------------------------------------------------------------




to the preceding sentence and the Reduced Amount is determined pursuant to
clause (x) of the preceding sentence, the reduction shall occur in the manner
(the “Reduction Method”) that results in the greatest economic benefit for
Executive. If more than one method of reduction will result in the same economic
benefit, the items so reduced will be reduced pro rata (the “Pro Rata Reduction
Method”).
11.2    Notwithstanding any provision of Section 11.1 to the contrary, if the
Reduction Method or the Pro Rata Reduction Method would result in any portion of
the Payment being subject to taxes pursuant to Section 409A that would not
otherwise be subject to taxes pursuant to Section 409A, then the Reduction
Method and/or the Pro Rata Reduction Method, as the case may be, shall be
modified so as to avoid the imposition of taxes pursuant to Section 409A as
follows: (A) as a first priority, the modification shall preserve to the
greatest extent possible, the greatest economic benefit for Executive as
determined on an after-tax basis; (B) as a second priority, Payments that are
contingent on future events (e.g., being terminated without Cause), shall be
reduced (or eliminated) before Payments that are not contingent on future
events; and (C) as a third priority, Payments that are “deferred compensation”
within the meaning of Section 409A shall be reduced (or eliminated) before
Payments that are not deferred compensation within the meaning of Section 409A.
11.3    Unless Executive and the Company agree on an alternative accounting firm
or law firm, the accounting firm engaged by the Company for general tax
compliance purposes as of the day prior to the effective date of the Change in
Control transaction shall perform the foregoing calculations. If the accounting
firm so engaged by the Company is serving as accountant or auditor for the
individual, entity or group effecting the Change in Control transaction, the
Company shall appoint a nationally recognized accounting or law firm to make the
determinations required by this Section 11. The Company shall bear all expenses
with respect to the determinations by such accounting or law firm required to be
made hereunder. The Company shall use commercially reasonable efforts to cause
the accounting or law firm engaged to make the determinations hereunder to
provide its calculations, together with detailed supporting documentation, to
Executive and the Company within fifteen (15) calendar days after the date on
which Executive’s right to a 280G Payment becomes reasonably likely to occur (if
requested at that time by Executive or the Company) or such other time as
requested by Executive or the Company.
11.4    If Executive receives a Payment for which the Reduced Amount was
determined pursuant to clause (x) of Section 11.1 and the Internal Revenue
Service determines thereafter that some portion of the Payment is subject to the
Excise Tax, Executive agrees to promptly return to the Company a sufficient
amount of the Payment (after reduction pursuant to clause (x) of Section 11.1)
so that no portion of the remaining Payment is subject to the Excise Tax. For
the avoidance of doubt, if the Reduced Amount was determined pursuant to clause
(y) of Section 11.1, Executive shall have no obligation to return any portion of
the Payment pursuant to the preceding sentence.
12.    Definitions.
12.1    Cause. For purposes of this Agreement, “Cause” shall mean Executive’s:
(A) material breach of this Agreement, including the willful failure to
substantially perform his


9.

--------------------------------------------------------------------------------




duties hereunder; (B) willful failure to carry out, or comply with, in any
material respect, any lawful and reasonable directive of the Board, not
inconsistent with the terms of this Agreement; (C) commission at any time of any
act or omission that results in, or that may reasonably be expected to result
in, a conviction, plea of guilty or no contest or imposition of unadjudicated
probation for any felony or crime involving moral turpitude; (D) unlawful use
(including being under the influence) or possession of illegal drugs on the
Company’s premises or while performing Executive’s duties and responsibilities
hereunder; (E) breach of any written policies or procedures of the Company Group
that are applicable to Executive and that have previously been provided to
Executive, which breach causes or is reasonably expected to cause material
economic harm to any member of the Company Group; or (F) commission at any time
of any act of fraud, embezzlement, misappropriation, material misconduct, or
breach of fiduciary duty against the Company or any of its affiliates (or any of
their respective predecessors or successors), which, for the avoidance of doubt,
shall not include any good faith disputes regarding immaterial amounts that
relate to Executive’s expense account, reimbursement claims or other de minimis
matters; provided, however, in the case of (A), (B) or (E) above, if any such
breach or failure is curable, Executive fails to cure such breach or failure to
the reasonable satisfaction of the Board within fifteen (15) days of the date
the Company delivers written notice of such breach or failure to Executive. For
purposes of this Agreement, no act or failure to act by Executive shall be
considered “willful” unless such act is done or failed to be done intentionally
and in bad faith.    
12.2    Change in Control. For purposes of this Agreement, “Change in Control”
shall have the meaning described in the Plan.
12.3    Change in Control Period. For purposes of this Agreement, “Change in
Control Period” means the time period commencing one (1) month before the
effective date of a Change in Control and ending on the date that is twelve (12)
months after the effective date of a Change in Control.
12.4    Good Reason. For purposes of this Agreement, Executive shall have “Good
Reason” for resignation from employment with the Company if any of the following
actions are taken by the Company without Executive’s prior written consent: (A)
a material reduction in the nature or scope of Executive’s responsibilities,
duties or authority from those contemplated by this Agreement, provided,
however, that a change in job position shall not be deemed a “material
reduction” in and of itself unless Executive’s new duties are materially reduced
from the prior duties; (B) a material reduction in the then current Base Salary
(for purposes of this paragraph, a “material” reduction is a reduction in Base
Salary of at least 10%); (C) causing or requiring Executive to report to any
person other than the CEO; (D) the relocation of Executive’s primary office to a
location that is not within a sixty (60) mile radius of the Company’s offices in
Tempe, Arizona; or (E) any other breach by the Company of a material term of
this Agreement, including but not limited to a breach of Section 14.7 by failing
to cause any successor to the Company to expressly assume and agree to perform
this Agreement; provided, that any such event described in (A) through (E) above
shall not constitute Good Reason unless Executive delivers to the Company a
Notice of Termination for Good Reason within thirty (30) days after Executive
first learns of the existence of the circumstances giving rise to Good Reason,
within thirty (30) days following the delivery of such Notice of Termination for
Good Reason the Company has failed to cure the circumstances giving


10.

--------------------------------------------------------------------------------




rise to Good Reason, and Executive’s resignation from all positions she then
holds with the Company is effective not later than thirty (30) days following
the end of the cure period.
13.    GOVERNING LAW; CONSENT TO JURISDICTION. THIS AGREEMENT WILL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE COMMONWEALTH OF VIRGINIA,
WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR CONFLICTING PROVISION OR RULE
(WHETHER OF THE COMMONWEALTH OF VIRGINIA OR ANY OTHER JURISDICTION) THAT WOULD
CAUSE THE LAWS OF ANY JURISDICTION OTHER THAN THE COMMONWEALTH OF VIRGINIA TO BE
APPLIED. IN FURTHERANCE OF THE FOREGOING, THE INTERNAL LAW OF THE COMMONWEALTH
OF VIRGINIA WILL CONTROL THE INTERPRETATION AND CONSTRUCTION OF THIS AGREEMENT,
EVEN IF UNDER SUCH JURISDICTION’S CHOICE OF LAW OR CONFLICT OF LAW ANALYSIS, THE
SUBSTANTIVE LAW OF SOME OTHER JURISDICTION WOULD ORDINARILY APPLY. ANY ACTION TO
ENFORCE THIS AGREEMENT MUST BE BROUGHT IN, AND THE PARTIES HEREBY CONSENT TO THE
JURISDICTION OF, A COURT SITUATED IN FAIRFAX COUNTY, VIRGINIA OR THE EASTERN
DISTRICT OF VIRGINIA. EACH PARTY HEREBY WAIVES THE RIGHTS TO CLAIM THAT ANY SUCH
COURT IS AN INCONVENIENT FORUM FOR THE RESOLUTION OF ANY SUCH ACTION.
14.    JURY TRIAL WAIVER. THE PARTIES EXPRESSLY AND KNOWINGLY WAIVE ANY RIGHT TO
A JURY TRIAL IN THE EVENT ANY ACTION ARISING UNDER OR IN CONNECTION WITH THIS
AGREEMENT OR EXECUTIVE’S EMPLOYMENT WITH THE COMPANY IS LITIGATED OR HEARD IN
ANY COURT.
15.    General Provisions.
15.1    Notices. Any notices provided must be in writing and will be deemed
effective upon the earlier of personal delivery (including personal delivery by
fax) or the next day after sending by overnight carrier, to the Company at its
primary office location and to Executive at the address as listed on the Company
payroll.
15.2    Severability. Whenever possible, each provision of this Agreement will
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction to the extent possible in
keeping with the intent of the Parties.
15.3    Waiver. Any waiver of any breach of any provisions of this Agreement
must be in writing to be effective, and it shall not thereby be deemed to have
waived any preceding or succeeding breach of the same or any other provision of
this Agreement.
15.4    Complete Agreement. This Agreement, together with the Proprietary
Agreement, constitutes the entire agreement between Executive and the Company
with regard to the subject matter hereof and is the complete, final, and
exclusive embodiment of the Company’s


11.

--------------------------------------------------------------------------------




and Executive’s agreement with regard to this subject matter. This Agreement is
entered into without reliance on any promise or representation, written or oral,
other than those expressly contained herein, and it supersedes any other such
promises, warranties or representations. It cannot be modified or amended except
in a writing signed by a duly authorized officer of the Company, with the
exception of those changes expressly reserved to the Company’s discretion in
this Agreement.
15.5    Counterparts. This Agreement may be executed in separate counterparts,
any one of which need not contain signatures of more than one party, but both of
which taken together will constitute one and the same Agreement.
15.6    Headings. The headings of the paragraphs hereof are inserted for
convenience only and shall not be deemed to constitute a part hereof nor to
affect the meaning thereof.
15.7    Successors and Assigns. This Agreement is intended to bind and inure to
the benefit of and be enforceable by Executive and the Company, and their
respective successors, assigns, heirs, executors and administrators, except that
Executive may not assign any of Executive’s duties hereunder and Executive may
not assign any of Executive’s rights hereunder without the written consent of
the Company, which shall not be withheld unreasonably. This Agreement shall be
assignable by the Company to any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company; provided that, the Company shall require
such successor to expressly assume and agree to perform this Agreement in the
same manner and to the same extent that the Company would be required to perform
it if no such succession had taken place. As used in this Agreement, “Company”
shall mean the Company as hereinbefore defined and any successor to its business
and/or assets as aforesaid which assumes and agrees to perform this Agreement by
operation of law or otherwise.
15.8    Tax Withholding. All payments and awards contemplated or made pursuant
to this Agreement will be subject to withholdings of applicable taxes in
compliance with all relevant laws and regulations of all appropriate government
authorities. Executive acknowledges and agrees that the Company has neither made
any assurances nor any guarantees concerning the tax treatment of any payments
or awards contemplated by or made pursuant to this Agreement. Executive has had
the opportunity to retain a tax and financial advisor and fully understands the
tax and economic consequences of all payments and awards made pursuant to this
Agreement.


12.

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have executed this Agreement to become effective
as of the Effective Date written above.
IRIDIUM COMMUNICATIONS, INC.
 
By:    
MATTHEW DESCH
CHIEF EXECUTIVE OFFICER




EXECUTIVE
    
SUZANNE E. MCBRIDE




13.